DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-10, in the “Response to Election / Restriction Filed - 09/19/2022”, is acknowledged. 
This office action considers claims 1-15 are thus pending for prosecution, of which, non-elected claims 11-15 are withdrawn, and elected claims 1-10 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (402; Fig 4A; [0018]) = (element 402; Figure No. 4A; Paragraph No. [0018]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over VAN TROY; Brian I. et al. (US 20160207763 A1; hereinafter Troy) in view of VAN KAMPEN; Robertus Petrus et al. (US 20180315571 A1; hereinafter Van’571).
1. VRoy teaches a microelectromechanical device (100; Fig 1A; [0020]), comprising (see the entire document; Figs 1-3, 4A-4F, specifically, Fig 4F; [0020+], and as cited below; see alternative rejection of this claim in section III, infra): 

    PNG
    media_image1.png
    258
    492
    media_image1.png
    Greyscale

Troy Figure 2
a backplane (402; Fig 4A; [0018]) comprising at least (See below for “two”) RF conductors (RF-Electrode or 404C); 
a plurality of bottom electrodes (400A, 400E) disposed on the backplane;
a top electrode (416; Fig 4E; [0026]) disposed above and spaced from the backplane;
a beam (410 labelled as movable plate; [0024] comprising {top plate, bottom plate, contact post and contact}) disposed between the plurality of bottom electrodes (12,13) and the top electrode (416), the beam moveable between the at least two (see below for “two”) RF conductors and the top electrode;
a first base layer (406 overlying left PB) and a second base layer ((406 overlying left PB) disposed on the backplane (402) and spaced from the beam (410);
a first stack (comprising Left PB contact) disposed on the first base layer (406); and
a second stack (comprising Right PB contact) disposed on the second base layer, wherein the first and second stacks are unaligned with the at least two conductors (404C).
As indicated above, Troy does not expressly disclose two RF conductors (while teaches one RF conductor (400C operable to make contact through “A” with beam contact).  
However, in the analogous art, Van’571 teaches a MEMS RF Switch (Title), wherein device (Fig 2A; [0021]), wherein (Fig 2A) multiple RF conductors (like 204(210),204(210)) are being used. 

    PNG
    media_image2.png
    249
    655
    media_image2.png
    Greyscale

Van’571 Figure 2A
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Van’571 configuration of multiple RF conductors (like 204(210),204(210)) for Troy structure, and thereby, the combination of (Troy and Van’571) will have the beam (Troy movable plate [0021+] with two beam contacts 16c, 16c over 404C (16B), 404C (16B) respectively) moveable between the at least two RF conductors (404C overlying Via 16A and contact 16B; (duplicated  404C overlying Via 16A and contact 16B) and the top electrode (410), since inclusion of these electrodes, at least, will control contact resistance (Van’571 [0028]) and contact force.
Moreover, as Applicant has not presented persuasive evidence that the claimed “second electrode its placement with respect to beam contact” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would provide unexpected result with the second electrode) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, absent unexpected result. to have duplication of 404C overlying Via 16A and contact 16B and Beam contact 16C as per MPEP § 2144.4.VI.B, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
2. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, (the device) further comprising at least one additional stack (RF Contact @C) disposed on the backplane (402) and spaced from the beam (410), wherein the at least one additional stack has a height less than a height of the first and second stacks (construed from Fig 2 and [0020-0021]).
3. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 2, further teaches, wherein the at least one additional stack comprises a first RF stack (RF-Electrode or 404C), a second RF stack (duplicated RF-Electrode or 404C), and a center stack (Van’571 224).
4. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 3, further teaches, wherein the beam is configured to contact the center stack (construed from Fig 2 and [0020-0021]) prior to contacting the first RF stack and the second RF stack.
5. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 4, further teaches, wherein the beam is configured to contact the first and second stacks (construed from Fig 2 and [0020-0021]) prior to contacting the first RF stack, the second RF stack.
6. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 5, further teaches, wherein the first and second stacks each comprise at least one layer of ruthenium (in view of Van’571 [0024]).
7. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, wherein the first and second stacks, the beam, and the top electrode are enclosed in a sealed cavity (412; Fig 4F; [0026]).
8. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, wherein the beam (Troy movable plate [0021+])comprises at least two beam contact layers (with two beam contacts 16c, 16c over 404C (16B), 404C (16B) respectively) disposed above the at least two conductors.
9. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 1, further teaches, wherein (410 labelled as movable plate; [0024] comprising {top plate, bottom plate, contact post and contact}) the beam comprises a bottom beam layer and a top beam layer coupled together by a plurality of via links.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over VAN TROY; Brian I. et al. (US 20160207763 A1; hereinafter Troy) in view of VAN KAMPEN; Robertus Petrus et al. (US 20180315571 A1, of record; hereinafter Van’571) and in further view of DeReus; Dana et al., (US 20140268482 A1; hereinafter DeReus).
10. The combination of (Troy and Van’571) as applied to the microelectromechanical device of claim 9, does not expressly disclose, (the device) further comprising a plurality of bumps disposed on the top beam layer.
However, in the analogous art, DeReus teaches a MEMS device ([0002]), wherein (Figs 7A-7C; [0046-0047]) a configuration of a MEMS device 700, including a first surface (i.e., substrate 702) spaced apart from a second surface (i.e., lid 704) and a movable component 716 positioned there between (i.e., suspended between substrate 702 and lid 704). Device 700 can further include a second set of standoff pivots 7083 and 7084 are being fixed on the movable component 716. 

    PNG
    media_image3.png
    326
    729
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate DeReus configuration of multiple standoff as plurality of bumps disposed on the top beam layer of the combination of (Troy and Van’571), since,  inclusion of these plurality of bumps, at least, will effectively increase the capacitance tuning range of device (DeReus [0048]), and stiction due to charging or surface adhesion can be reduced or eliminated.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over VAN KAMPEN; Robertus Petrus et al. (US 20180033553 A1, of record; hereinafter Van’553) in view of VAN KAMPEN; Robertus Petrus et al. (US 20180315571 A1; hereinafter Van’571).
1. Van’553 teaches a microelectromechanical device (100; Fig 1A; [0020]), comprising (see the entire document; Figs 1-3C, 5A-5E, specifically, Fig 3B; [0020+], and as cited below; see alternative rejection of this claim in section I, supra): 

    PNG
    media_image4.png
    201
    587
    media_image4.png
    Greyscale

Van’553 Figure 3B
a backplane (Underlying Substrate 17; First disclosed in Fig 2B; [0019]) comprising at least (See below for “two”) RF conductors (11); 
a plurality of bottom electrodes (12,13) disposed on the backplane;
a top electrode (18) disposed above and spaced from the backplane;
a beam (bridge [0021+] comprising {top 20, bottom 22, link 21 and contact 16C}) disposed between the plurality of bottom electrodes (12,13) and the top electrode (18), the beam moveable between the at least two (see below for “two”) RF conductors and the top electrode;
a first base layer (15A of 15A-15B; [0022], left 1112 as detailed in Fig 5D; [0031]) and a second base layer (15C of 15C-15D; [0022], right 1112 as detailed in Fig 5D; [0031]) disposed on the backplane and spaced from the beam;
a first stack (comprising Left {1112, 1110} Fig 5D) disposed on the first base layer (800); and
a second stack (comprising Left {1112, 1110} Fig 5D) disposed on the second base layer (802), wherein the first and second stacks are unaligned with the at least two conductors (11).
As indicated above, Van’553 does not expressly disclose two RF conductors (while teaches one RF conductor (11 operable to make contact through 16A by 18B with beam contact 18C).  
However, in the analogous art, Van’571 teaches a MEMS RF Switch (Title), wherein device (Fig 2A; [0021]), wherein (Fig 2A) multiple RF conductors (like 204(210),204(210)) are being used. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Van’571 configuration of multiple RF conductors (like 204(210),204(210)) for Van’553 structure, and thereby, the combination of (Van’553 and Van’571) will have the beam (Van’553 bridge [0021+] with two beam contacts 16c, 16c over 11 (16B), 11 (16B) respectively) moveable between the at least two RF conductors (11 overlying Via 16A and contact 16B; (duplicated  11 overlying Via 16A and contact 16B) and the top electrode (18), since inclusion of these electrodes, at least, will control contact resistance (Van’571 [0028]) and contact force.
Moreover, as Applicant has not presented persuasive evidence that the claimed “second electrode its placement with respect to beam contact” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would provide unexpected result with the second electrode) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, absent unexpected result. to have duplication of 11 overlying Via 16A and contact 16B and Beam contact 16C as per MPEP § 2144.4.VI.B, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
September 27, 2022